Citation Nr: 1744959	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-31 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for bilateral foot disability.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disability.  He claims he has a bilateral foot disability that resulted from the cold, wet, harsh conditions of service in Korea.  

The Veteran's service treatment records do not show a cold injury of the feet in service.  They do show that in October 1954 he sustained an ankle injury, and thereafter had persistent lateral left foot pain.  The Veteran's separation examination reveals that his feet were normal on clinical evaluation.  

An October 2013 VA examination (for the left foot) and a May 2015 VA examination (for both feet) revealed that there was no pathology to support a diagnosis of a foot disability.  However, in a July 2015 addendum opinion, following review of X-rays, the VA examiner diagnosed degenerative joint disease and calcaneal spurs of both feet.  The examiner opined that the Veteran's bilateral foot disabilities "are less likely than not (less than 50 percent probability) related to military service."  The examiner indicated that the service treatment records do not suggest chronicity of bilateral foot conditions, and that the Veteran's age and body habitus were considered.  

Because the July 2015 addendum opinion did not address all etiological considerations for the bilateral foot disability alleged, the Board remanded the issue on appeal and directed the RO to schedule the Veteran for a new VA foot examination and to obtain an appropriate medical opinion addressing whether the Veteran's claimed bilateral foot disorder was related to his documented left ankle injury in service or to the cold, wet, and harsh conditions of his service in Korea.

In June 2017, the Veteran underwent a VA foot examination.  Based on a review of the Veteran's electronic claims file and thorough evaluation the Veteran's feet, the VA examiner opined that the Veteran does not have a current foot disability diagnosis.  The examiner acknowledged that the Veteran presented with complaints of bilateral foot pain.  However, the examiner indicated that evaluation of the Veteran's feet failed to reveal any objective findings to support a diagnosis of a bilateral foot disability.  The examiner concluded that it was "less likely than not" that a foot disability was etiologically related to the Veteran's documented left ankle injury in service or to the cold, wet, and harsh conditions of his service in Korea.  The examiner noted that the Veteran's post-service VA treatment records from a Podiatrist demonstrated that he had bilateral peripheral neuropathy of the lower extremities.  However, the examiner explained that the resulting bilateral foot pain was "more likely than not" due to his diabetic neuropathy as documented during his previous Podiatry consultation.  The examiner reiterated that the Veteran's feet were virtually normal and that no diagnosis could be rendered.  The examiner noted that there was evidence of very mild dorsal edema bilaterally but that the edema was likely due to the Veteran's uncontrolled hypertension.  Significantly, the examiner did not conduct any diagnostic testing or obtain any imaging studies.  The examiner also did not comment on the previous diagnostic testing or image studies conducted by the July 2015 VA examiner.  

While the July 2017 VA examination findings strongly suggest that the Veteran does not have a current bilateral foot disability, the Board finds it necessary to remand this matter to resolve an inconsistency in the record.  In particular, it is unclear why the findings of the July 2015 VA examiner, supported by diagnostic testing and imaging studies, were not found on examination in June 2017.  Additionally, it remains unclear why the June 2017 VA examiner, after reviewing the medical evidence of record, did not find it necessary to conduct diagnostic testing to verify whether the Veteran still had degenerative joint disease of the first metatarsal joints and bilateral feet calcaneal spurs.

Under these circumstances, the Veteran must be afforded a new VA foot examination to ascertain the nature and etiology of his claimed bilateral foot disability.  Appropriate diagnostic tests and image studies must be accomplished.  The electronic claims file and all pertinent medical records must be made available to and be reviewed by the examiner prior to rendering any opinion.  Thereafter, the examiner should provide a medical opinion addressing the etiology of the Veteran's claimed bilateral foot disability, to include whether any foot disability found on examination is related to the Veteran's documented left ankle injury in service or to the cold, wet, and harsh conditions of his service in Korea.  If the examiner does not find any objective evidence of a current foot disability, the examiner must provide an opinion addressing whether the bilateral feet degenerative joint disease of the first metatarsal joints and bilateral feet calcaneal spurs seen on radiographs dated July 15, 2015, have resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral foot disability.  Appropriate diagnostic tests and image studies must be accomplished.  The electronic claims file and all pertinent medical records must be made available to and be reviewed by the examiner prior to rendering any opinion.  

Thereafter, the examiner should provide a medical opinion addressing the etiology of the Veteran's claimed bilateral foot disability, to include whether any foot disability found on examination is related to the Veteran's documented left ankle injury in service or to the cold, wet, and harsh conditions of his service in Korea.  

If the examiner does not find any objective evidence of a current foot disability, the examiner must provide an opinion addressing whether the bilateral feet degenerative joint disease of the first metatarsal joints and bilateral feet calcaneal spurs seen on radiographs dated July 15, 2015, have resolved.

A rationale for any opinions expressed should be provided. 

2.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

